                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


SUPERHYPE TAPES, LTD.,
                                                        CASE NO.: 1:20-CV-01589
         PLAINTIFF,

V.                                                      JUDGE ELAINE E. BUCKLO

AANSTORE, ET AL.,
                                                        MAGISTRATE JUDGE SUNIL R. HARJANI
         DEFENDANTS.


                                       NOTICE OF DISMISSAL

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

     Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule “A” of the

     Complaint:

                        NO.                            DEFENDANT
                         68                               gogirl678
                        130                          linwangzhicheng01
                        131                          linwangzhicheng02
                        214                               splash-119
                        216                              suelist1ove
                        228                               tee.nation
                        234                              thefair-trade
                        285                                meijia97
                        307                 Advertising Product Shop since 2006
                        368                            Jacky Art Store
                        387                            MC Patch Store
                        394                             Muyoo Store
                        395                            NewYork Store
                        443                          Shop4986010 store
Dated:   July 7, 2020   Respectfully submitted,

                        /s/ Alison Carter
                        Ann Marie Sullivan
                        Alison Carter
                        Raymond Lang
                        AM Sullivan Law, LLC
                        1440 W. Taylor St., Suite 515
                        Chicago, Illinois 60607
                        Telephone: 224-258-9378
                        E-mail: ams@amsullivanlaw.com

                        ATTORNEYS FOR PLAINTIFF
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on July 7, 2020 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Alison Carter
                                                      Alison Carter
